DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 4406459) in view of Anglin et al. (EP 3385511).
 	Regarding claim 1, Davis et al. discloses a seal system Fig. 1 comprising: a first member 42; a seal 32 carried by the first member and having a seal face 38; and a second member 20 rotatable relative to the first member about an axis and having: a seat 20, the seat having a seat face 22 in sliding sealing engagement with the seal face; and a circumferential array of passageway legs 26 open to the seat face.  However, Davis et al. fails to explicitly disclose the use of an oil pump for delivering oil via one or more first outlets to the passageway legs in at least a first mode of operation, wherein the seal system further 
 	Regarding claim 2, the combination discloses wherein the seal 32 is a carbon seal. 	Regarding claim 3, the combination fails to explicilty disclose wherein the seat 20 is steel.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide suitable material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 4, the combination discloses wherein the seal 32 and seat 20 are full annular. 	Regarding claim 5, the combination discloses a spring 62 biasing the seal 32 into engagement with the seat 20. 	Regarding claims 6-9 and 11, the combination fails to explicitly disclose one or more valves for switching between the first mode and the second mode.  Nevertheless, it is well known in the art that oil pumps have a means for controlling the flow of oil being disperse therefrom and would amount to known expedients. 	Regarding claim 10, the combination discloses a nozzle body (95 of Anglin et al.) wherein: one of the first outlets is in a first insert in the nozzle body; but fails to explicitly disclose a second outlet.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that mere duplication of parts has no patentable significance unless a new In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	Regarding claim 12, the combination discloses wherein: the second member is a shaft 2.
 	Regarding claim 19, the combination discloses the second member has a radially inwardly open collection channel 24; and the passageways 26 extend from the collection channel. 	Regarding claim 20, the combination discloses the invention as claimed above but fails to explicilty the one or more second outlets are arranged to spray said oil against said backside of the seat.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the outlets to spray at various locations within the seal assembly in order to provide the necessary cooling, lubrication, etc. and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 	Regarding claim 21, the combination discloses the invention as claimed above but fails to explicitly disclose the process of operation.  Nevertheless, apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. Applicants argue that the Examiner failed the test for obviousness.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant’s argument that the Examiner failed the test for obviousness, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F. 2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Davis discloses a seal system Fig. 1 . 
 	Applicant argues that the modification conflicts in that both reference use the same space to deliver oil.  In response, as discussed above by providing a second mechanism to deliver oil (e.g. to contact a back side of the second member) is considered an obvious modification involving only routine skill in the art and has no patentable significance unless a new and unexpected result is produced.	

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675